KAROHL, Judge.
State of Missouri appeals under § 547.-210 RSMo 1978 the judgment of the Circuit Court of Shelby County, Missouri, dismissing State’s charges against defendant Charles O’Laughlin because the information failed to plead a crime in violation of § 106.300 RSMo 1978. This section was repealed effective September 28, 1985. The factual basis of this charge, however, took place prior to repeal.
The facts relative to this case may be found in our opinion in State v. Kline, 717 S.W.2d 849 (Mo.App.E.D.1986) decided together with this appeal.
It is unnecessary for us to reach the merits of the State’s appeal because at oral argument appellant, with commendable candor, acknowledged that the information fails to allege a criminal act by defendant. It fails to allege any act, knowing or unknowing, by the defendant. Accordingly, the dismissal of the information was not error as a matter of fact or law. The judgment is affirmed. Rule 30.25(b).
DOWD, P.J., and CRANDALL, J., concur.